FILED
                              NOT FOR PUBLICATION                          JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RODRIGO DIAZ and CATALINA DIAZ                   No. 10-70641
MENDEZ,
                                                 Agency Nos. A070-915-784
               Petitioners,                                  A070-915-785

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Rodrigo Diaz and Catalina Diaz Mendez, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s (“IJ”) order denying their motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than thirteen years after the IJ’s June 13,

1995, deportation order, see 8 C.F.R. § 1003.23(b)(4)(iii), and petitioners failed to

establish that they acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897 (deadline can be equitably tolled “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”). Petitioners’ due process claim therefore fails. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process

violation).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70641